DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/06/2022 has been entered and considered. Upon entering claims 1, 3-4, 6-7, 9, 11, 14, and 19 have been amended, claims 2, 8 and 17-18 have been canceled.
Response to Arguments
Applicant’s arguments filed 07/06/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
1.	Claims 1, 3-7, 9-16, and 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an electronic trip unit that is electrically connected to the sensor and that is configured to block the circuit breaker from closing by, in response to detecting that the sensor is in the second output condition indicating that the moveable contact has left the fully open position, generating a signal that will cause the opening spring to return the moveable contact to the fully open position; a trip actuator; an opening latch that, when in a latched position, will allow the opening spring to reach a loaded position, wherein: the signal that will cause the opening spring to return the moveable contact to the fully open position is a signal that will cause the trip actuator to release the opening latch, releasing the opening latch will cause the opening spring to unload and return to a relaxed condition, and the opening spring returning to the relaxed condition will return the moveable contact to the fully open position.”
	Regarding claim 7 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…detecting that the moveable contact has moved away from the fully open position; and in response to detecting that the moveable contact has moved away from the fully open position, changing from a first output condition to a second output condition, by the electronic trip unit: detecting that the sensor has changed to the second output condition; and in response detecting that the sensor has changed to the second output condition, causing the opening spring to return the moveable contact to the fully open position; and an opening latch that is operably connected to the opening spring, wherein causing the opening spring to return the moveable contact to the fully open position is effected as the electronic trip unit causes the opening latch to release, which in turn causes the opening spring to return to an unloaded condition.”
	Regarding claim 14 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…exhibit a first output condition when the moveable contact is in a fully open position, and exhibit a second output condition when the moveable contact moves away from the fully open position, an electronic trip unit that is electrically connected to the sensor and that is configured to, in response to detecting that the sensor is in the second output condition, cause the moveable contact to return to the fully open position; a trip actuator that is electrically connected to the electronic trip unit and that is configured receive and implement a command to cause the moveable contact to return to the fully open position; and an opening latch that is operably connected to the trip actuator.”
Claims 3-6, 9-13, 15-16, and 19-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836    

/TOAN T VU/Primary Examiner, Art Unit 2836